 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 1 Of 18

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
PERNIX sLEEP, INC., et al.l ease No. 19-10323 (Css)
Debtors. Jointly Administered
Ref. No. 26

 

ORDER (I) APPROVING SALE PROCEDURES FOR SALE OF
DEBTORS’ ASSETS, (II) APPROVING STALKING HORSE BID
PROTECTIONS, (III) SCHEDULING AUCTION FOR, AND HEARING TO APPROVE,
SALE OF DEBTORS’ ASSETS, (IV) APPROVING FORM AND MANNER OF
NOTICES OF SALE, AUCTION AND SALE HEARING, (V) APPROVING
ASSUMPTION AND ASSIGNMENT PROCEDURES AND
(VI) GRANTING REL_ATED RELIEF
Upon the motion (the “Sale Motion”)2 of PerniX Sleep, Inc. and its affiliates that are
debtors in possession in the above captioned chapter 11 cases (each, a “Debtor” and together, the
“Debtors”) for entry of an order, pursuant to sections 105(a), 363, 365, 503 and 507 of the
Bankruptcy Code, Bankruptcy Rules 2002, 6004 and 6006 and 9014 and Local Bankruptcy
Rules 2002-1, 6004-1 and 9006-1, (i) authorizing and approving the Sale Procedures,
substantially in the form attached hereto as Exhibit 1, in connection with the sale of the Assets,
(ii) approving the Expense Reimbursement Amount for the Stalking Horse Bidder in accordance

with the terms and conditions set forth in the Stalking Horse Agreement and the Sale Procedures,

(iii) scheduling the Auction and the Sale Hearing to consider approval of the proposed Sale, (iv)

 

1 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, where
applicable, are: Pernix Therapeutics Holdings, Inc. (4736), Pernix Therapeutics, LLC (1128), Pernix Manufacturing,
LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthorn Pharmaceuticals, Inc.
(2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc. (1303), Pernix Ireland
Limited (3106PH), Pernix Ireland Pain Designated Activity Company (0190LH), Pernix Holdco 1, LLC, Pernix
Holdco 2, LLC, Pernix Holdco 3, LLC. The Debtors’ corporate headquarters and mailing address is 10 North Park
Place, Suite 201, Morristown, NJ 07960.

2 Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in the Sale
Motion.

{1228.002-W0055008.2}

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 2 Of 18

authorizing and approving the Noticing Procedures and (v) approving the Assumption and
Assignment Procedures, in each case, as more fully described in the Sale Motion; and the Court
having reviewed and considered the Sale Motion, the Sedor Declaration and the Erickson
Declaration; and the Court having held a hearing on the Sale Motion (the “Me_d_gr_e§
Hga__ring”); and upon all of the proceedings had before the Court; and after due deliberation and
sufficient cause appearing therefor,

IT IS HEREBY FOUND AND DETERMINED THAT:

A. The findings and conclusions set forth herein constitute the Court’s findings of
fact and conclusions of law pursuant to Bankruptcy Rule 7052, made applicable to this
proceeding pursuant to Bankruptcy Rule 9014. To the extent that any of the following findings
of fact constitute conclusions of law, and to the extent that any of the following conclusions of
law constitute findings of fact, they are adopted as such.

B. The Court has jurisdiction to consider the Sale Motion and the relief requested
therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of
Reference from the United States District Court for the District OfDelaware, dated February 29,
2012, and this matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (M), and (O).
Venue of the Chapter 11 Cases and the Sale Motion in this district is proper under 28 U.S.C. §§
1408 and 1409.

C. The Debtors’ proposed notice of the Sale Motion, the Sale Procedures, the Sale
Procedures Hearing and the proposed entry of this Order is (i) appropriate and reasonably
calculated to provide all interested parties with timely and proper notice, (ii) in compliance with
all applicable requirements of the Bankruptcy Code, the Bankruptcy Rules and the Local

Bankruptcy Rules and (iii) adequate and sufficient under the circumstances of the Chapter 11

{1228.002-w0055008.2} 2

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 3 Of 18

Cases, and no other or further notice is required. A reasonable opportunity to object or be heard
regarding the relief requested in the Sale Motion (including, without limitation, with respect to
the Sale Procedures and Expense Reimbursement Amount) has been afforded to all interested
persons and entities, including, but not limited to, the Notice Parties.

D. The Sale Procedures in the form attached hereto as EXhibit 1 are fair, reasonable
and appropriate, are designed to maximize creditor recoveries from a sale of the Assets and
permit the Debtors to comply with their obligations under the DIP Credit Agreement and DIP
Orders (as each is defined in the DIP Motion).

E. The Sale Procedures and the Stalking Horse Agreement were each negotiated in
good faith and at arm’s length among the Debtors and the Stalking Horse Bidder. The Stalking
Horse Agreement represents the highest or otherwise best offer that the Debtors have received to
date to purchase the Transferred Assets. The selection of the Stalking Horse Bidder was fair and
appropriate under the circumstances and in the'best interests of the Debtors’ estates.

F. The Debtors have demonstrated a compelling and sound business justification for
the Court to enter this Order and thereby: (i) approve of the Sale Procedures as contemplated by
the Stalking Horse Agreement, (ii) authorize the Expense Reimbursement Amount, under the
terms and conditions set forth in the Stalking Horse Agreement and the Sale Procedures, (iii) Set
the dates of the Bid Deadline, Auction (if needed), Sale Hearing and other deadlines set forth in
the Sale Procedures, (iv) approve the Noticing Procedures and the forms of notice and
(v) approve the Assumption and Assignment Procedures and the forms of relevant notice. Such
compelling and sound business justification, which was set forth in the Sale Motion, the Sedor

Declaration, the Erickson Declaration and on the record at the Sale Procedures Hearing, are

{1228.002-w0055008.2} 3

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 4 Of 18

incorporated herein by reference and, among other things, form the basis for the findings of fact
and conclusions of law set forth herein.

G. The Expense Reimbursement Amount, as approved by this Order, is fair and
reasonable and provides a benefit to the Debtors’ estates and stakeholders.

H. If triggered in accordance with the terms of the Stalking Horse Agreement, the
payment of the Expense Reimbursement Amount, under this Order and upon the conditions set
forth in the Stalking Horse Agreement and the Sale Procedures, is (i) an actual and necessary
cost of preserving the Debtors’ estates, within the meaning of sections 503(b) and 507(a) of the
Bankruptcy Code, (ii) reasonably tailored to encourage, rather than hamper, bidding for the
Assets, by providing a baseline of value, increasing the likelihood of competitive bidding at the
Auction, and facilitating participation of other bidders in the sale process, thereby increasing the
likelihood that the Debtors will receive the best possible price and terms for the Assets, (iii) of
substantial benefit to the Debtors’ estates and stakeholders and all parties in interest herein,
(iv) reasonable and appropriate, (v) va material inducement for, and conditions necessary to,
ensure that the Stalking Horse Bidder will continue to pursue its proposed agreement to purchase
the Transferred Assets and (vi) reasonable in relation to the Stalking Horse Bidder’s efforts and
to the magnitude of the Sale and the Stalking Horse Bidder’s lost opportunities resulting from the
time spent pursuing such transaction. Without the Expense Reimbursement Amount, the
Stalking Horse Bidder is unwilling to remain obligated to consummate the Sale or otherwise be
bound under the Stalking Horse Agreement (including the obligation to maintain its committed
offer while such offer is subject to higher or better offers as contemplated by the Sale

Procedures).

{1228.002-w0055008.2} 4

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 5 Of 18

I. The Stalking Horse Bidder is a third-party purchaser and none of its affiliates,
subsidiaries, officers, directors, members, partners or principals, or any of their respective
representatives, successors or assigns is an “insider” of any of the Debtors, as that term is defined
in section 101(31) of the Bankruptcy Code,

J. The legal and factual bases set forth in the Sale Motion establish just cause for the
relief granted herein. Entry of this Order is in the best interests of the Debtors and their estates,
creditors, interest holders and all other parties in interest herein.

K. The Bidding Procedures comply with the requirements of local Rule 6004-(1)(c).

L. The form and manner of notice to be delivered pursuant to the Noticing
Procedures and the Assumption and Assignment Procedures (including the Sale Notice attached
hereto as EXhibit 2 and the Potential Assumption and Assignment Notice attached hereto as
Exhibit 3) are reasonably calculated to provide each Contract Counterparty to the Transferred
Contracts with proper notice of the potential assumption and assignment of such Transferred
Contracts by the Successful Bidder(s) (including the Stalking Horse Bidder) or any of their
known proposed assignees (if different from the Successful Bidder) and the requirement that
each such Contract Counterparty assert any objection to the proposed Cure Claims prior to the
Assumption and Assignment Objection Deadline or otherwise be barred from asserting claims
arising from events occurring following assumption and assignment of such Transferred
Contracts.

ORDERED, ADJUDGED AND DECREED THAT:
1. The relief requested in the Sale Motion is hereby granted as set forth herein.
2. All objections to the Sale Motion solely as it relates to the relief requested therein

that have not been adjourned, withdrawn or resolved are overruled in all respects on the merits.

{1228.002-W0055008.2} 5

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 6 Of 18

3. The Sale Procedures, in substantially the form attached hereto as ELhi_b_it_l, are
approved and fully incorporated into this Order and the Debtors are authorized, but not directed,
to act in accordance therewith. The failure to specifically include a reference to any particular
provision of the Sale Procedures in this Order shall not diminish or impair the effectiveness of
such provision.

4. The Stalking Horse Bidder is deemed a Qualified Bidder for all purposes, and the
Stalking Horse Bid as set forth in the Stalking Horse Agreement is deemed a Qualified Bid. In
the event that no other Qualified Bids are submitted, the Stalking Horse Bidder shall be deemed
the Successful Bidder.

5 . Subject to final Court approval at the Sale Hearing, the Debtors are authorized to
enter into the Stalking Horse Agreement with the Stalking Horse Bidder

6. Bid Deadline. As further described in the Sale Procedures, the Bid Deadline shall
be at 5:00 p.m.3 on April s, 2019.

7. _A_uM. In the event the Debtors receive, on or before the Bid Deadline, one or
more Qualified Bids in addition to the Stalking Horse Bid, an Auction shall be conducted at the
offices of Davis Polk & Wardwell LLP, 450 Lexington Ave., New York, New York 10017 at
10:00 a.m. on April 11, 2019, or such later time on such day or such other place as the Debtors
shall notify all Qualified Bidders (including the Stalking Horse Bidder). The Debtors are
authorized to conduct the Auction in accordance with the Sale Procedures.

8. The schedule of events set forth below relating to the Sale Procedures is hereby

approved in its entirety:

 

3 All times set forth herein are prevailing Eastern Time.

{1228.002-w0055008.2} 6

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 7 Of 18

 

April 5, 2019, at 5:00 p.m.

Bid Deadline

 

April 8, 2019, at 4:00 p.m.

Sale Objection Deadline

 

April 8, 2019, at 4:00 p.m.

Cure Obj ection Deadline/Adequate Assurance Objection Deadline
for Stalking Horse Bidder

 

April 9, 2019, at 12:00 p.m.

Deadline for Debtors to notify Potential Bidders of their status as
Qualified Bidders

 

April 11, 2019, at 10:00 a.m.

Auction to be held at offices of Davis Polk (if necessary)

 

Prior to or at Sale Hearing

Adequate Assurance Objection Deadline if Stalking Horse Bidder is
not Successful Bidder

 

April 15, 2019, mm

 

 

Sale Hearing

 

ml~ ’].‘OO{,W_\

9. If no Qualified Bids with respect to the Assets other than the Stalking Horse Bid

are received on or before the Bid Deadline, the Debtors shall not conduct the Auction with

respect to the Assets, and instead shall seek approval of the sale of the Transferred Assets

pursuant to the Stalking Horse Agreement at the Sale Hearing. If the Auction is not conducted,

the Debtors will file with the Court, serve on the Sale Notice Parties and cause to be published

on the Case Inforrnation Website a notice (i) indicating that the Auction for the Transferred

y Assets has been cancelled, (ii) indicating that the Stalking Horse Bidder is the Successful Bidder

with respect to the Transferred Assets, (iii) listing the Executory Contracts designated as

Transferred Contracts by the Stalking Horse Bidder and (iv) setting forth the date and time of the

Sale Hearing.

10. The Noticing Procedures as set forth in this Order and the Sale Motion, including

the form of Sale Notice attached hereto as EXhibit 2, is hereby approved.

11. Within one Business Day after entry of this Order, or as soon as reasonably

practicable thereafter, the Debtors shall serve the Sale Notice by first-class mail upon the Sale

Notice Parties. On or about the same date, the Debtors will publish the Sale Notice on the Case

Information Website.

{1228.002-W0055008.2}

 

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 8 Of 18

12. Service of the Sale Notice on the Sale Notice Parties in the manner described in
the Order constitutes good and sufficient notice of the Auction and the Sale Hearing, No other or
further notice is required.

13. Sale Objections. Objections to the relief sought in the Sale Order must be (a) be
in writing, (b) state, with specificity, the legal and factual bases thereof, (c) be filed with the
Court by no later than 4:00 p.m. on April 8, 2019 and (d) be served on (i) proposed counsel for
the Debtors, (y) Davis Polk & Wardwell LLP, 450 Lexington Ave., New York, New York
10017, Attn: Marshall S. Huebner (marshall.huebner@davispolk.com), Eli J. Vonnegut
(eli.vonnegut@davispolk.com) ` and Christopher S. Robertson
(christopher.robertson@davispolk.com) and (z) Landis Rath & Cobb LLP, 919 Market Street,
Suite 1800, Wilmington, Delaware 19801, Attn: Adam G. Landis (landis@lrclaw.com) and Kerri
K. Mumford (mumford@lrclaw.com), (ii) counsel to the Stalking Horse Bidder, Skadden, Arps,
Slate, Meagher & Flom LLP, 4 Times Sq., New York, NY 10036, Attn: Lisa Laukitis
(lisa.laukitis@skadden.com) and Evan A. Hill (evan.hill@skadden.com), (iii) counsel to the
Committee, (y) Akin Gump Strauss Hauer & Feld LLP, Bank of America Tower, 1 Bryant Park,
New York, NY 10036, Attn: Arik Preis (apreis@akingump.com) and Gary A. Ritacco
(gritacco@akingump.com) and (z) Potter Anderson & Corroon LLP, 1313 N. Market St., Sixth
Floor, P.O. BoX 951, Wilmington, DE 19801, Attn: Jeremy W. Ryan
(jryan@potteranderson.com) and R. Stephen McNeill (rmcneill@potteranderson.com); and (iv)
the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware, 19801, Attn.:
Benjamin A. Hackman, Esq. (Benjamin.a.hackman@doj.gov) (collectively, the “Objection

Notice Parties”).

{1228.002-w0055008.2} 8

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 9 Of 18

14. Sale Hearing, The Sale Hearing shall be held in the United States Bankruptcy
Court for the District of Delaware, Courtroom 6, 824 North Market Street, 5th Floor,

Wilmington, Delaware 19801, on April 15, 2019 at 9:30 a.m.; provided, however, that the Sale

 

Hearing may be adjourned (with the reasonable consent of the Stalking Horse Bidder if the
Stalking Horse Bidder is the Successful Bidder), from time to time, without further notice to
creditors or parties in interest other than by filing a notice on the Court’s docket.

15. Stalking Horse Protections. Pursuant to sections 105, 363, 364, 503 and 507 of
the Bankruptcy Code, the Debtors are hereby authorized and directed to pay the Expense
Reimbursement Amount to the Stalking Horse Bidder in accordance with the terms of the
Stalking Horse Agreement without further order of this Court. The dollar amount of the Expense
Reimbursement Amount (as defined in the Stalking Horse Agreement) is hereby approved. The
Expense Reimbursement Amount shall be allowed as an administrative expense claim in the
Chapter 11 Cases under section 364(0)(1) of the Bankruptcy Code, The Stalking Horse Bidder
shall be entitled to receive the Expense Reimbursement Amount in accordance With the terms
and conditions of the Stalking Horse Agreement and the Sale Procedures. The Debtors’
obligation to pay the Expense Reimbursement Amount shall be the joint and several obligations
of the Debtors and shall survive termination of the Stalking Horse Agreement, dismissal or
conversion of any of the Chapter 11 Cases, and confirmation of any plan of reorganization or
liquidation.

16. Credit Bidding. Unless the Court orders otherwise, the Stalking Horse Bidder
shall have the right to credit bid any portion and up to the entire amount of its outstanding
secured claims, including without limitation, on account of its secured claims under the DIP

Facility, Prepetition DDTL Term Facility or pursuant to the Prepetition Treximet Notes.

{1228.002-w0055008.2} 9

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 10 Of 18

Notwithstanding anything to the contrary in this Order or the Sale Procedures, every dollar of a
credit bid shall be treated the same as a dollar from a cash bid, and a cash bid shall not be
deemed higher or otherwise better solely for the reason that it is a cash bid and not a credit bid.

17. Assumption and Assignment Procedures. The assumption and assignment

procedures set forth in the Sale Motion and as modified by this Order (the “Assumption and
Assignment Procedures”) are hereby approved.

18. Within one Business Day of entry of this Order, or as soon a reasonably
practicable thereafter, the Debtors shall file with the Court, and cause to be published on the
Case Information Website, the Potential Assumption and Assignment Notice and the Executory
Contract List, each of which shall be in form and substance acceptable to the Stalking Horse
Bidder. The Potential Assumption and Assignment Notice shall (a) identify the potential
Transferred Contracts, (b) list the Debtors’ good faith calculation of the Cure Claims with
respect to such contracts, (c) expressly state that assumption or assignment of an Assumed
Contract is not guaranteed and is subject to Court approval, (d) prominently display the deadline
to file an Assumption and Assignment Objection and (e) prominently display the date, time and
location of the Sale Hearing,

19. Simultaneously with the filing of the initial Executory Contract List with the
Court, the Debtors shall also serve the Potential Assumption and Assignment Notice and the
Executory Contract List on each relevant Contract Counterparty and all other parties requesting
notice pursuant to Bankruptcy Rule 2002, via first class mail or electronic mail. The Stalking
Horse Bidder shall promptly provide Adequate Assurance Inforrnation to any Contract
Counterparty that requests it from the contacts provided on the Potential Assumption and

Assignment Notice.

{1228.002-w0055008.2} 10

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 11 Of 18

20. Objection Deadlines. Any Contract Counterparty may file an objection to the
calculation of Cure Claims with respect to the Contract Counterparty’s Executory Contracts, or
to the assumption and assignment to the Stalking Horse Bidder of the Contract Counterparty’s
Executory Contracts, including with respect to adequate assurance of future performance of the
Stalking Horse Bidder (any such objection, an “Assumption and Assignment Obiection”). All
Assumption and Assignment Objections filed by Contract Counterparties listed on the initial
proposed Executory Contract List filed with the Court pursuant to paragraph 18 hereof must (a)
be in writing, (b) comply with the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy
Rules, (c) state, with specificity, the legal and factual bases thereof, including, if applicable, the
Cure Claims the Contract Counterparty believes is required to cure defaults under the relevant
Assumed Contract, (d) be filed by no later than April 8, 2019, at 4:00 p.m. (the “Assumption
and Assignment Objection Deadline”) and (e) be served on Objection Notice Parties.

21. Resolution of Assumption and Assignment Objections. If a Contract
Counterparty files a timely Assumption and Assignment Objection by the Assumption and
Assignment Objection Deadline and such objection is not resolved among the parties prior to the
Sale Hearing, the Court will hear and determine such objection at the Sale Hearing,

22. Failure To File Timelv Assumption and Assignment Obiection. If a Contract
Counterparty fails to file with the Court and serve on the Objection Notice Parties a timely
Assumption and Assignment Objection, the Contract Counterparty shall be forever barred from
asserting any such objection with regard to the assumption or assignment of its Assumed
Contract, and notwithstanding anything to the contrary in the Assumed Contract, or any other
document, the Cure Claims set forth in the Potential Assumption and Assignment Notice or the

Supplemental Assumption and Assignment Notice shall be controlling and will be the only

{1228.002-w0055008.2} 11

 

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 12 Of 18

amount necessary to cure outstanding defaults under the applicable Assumed Contract under
section 365(b) of the Bankruptcy Code arising out of or related to any events occurring prior to
the closing of the Sale, whether known or unknown, due or to become due, accrued, absolute,
contingent or otherwise, and the Contract Counterparty shall be forever barred from asserting
any additional cure or other amounts with respect to such Assumed Contract against the Debtors,
the Successful Bidder or the property of any of them.

23. The Stalking Horse Bidder may modify the Executory Contract List and list of
Transferred Contracts in accordance with the Stalking Horse Agreement and the Assumption and
Assignment Procedures described in the Sale Motion and in this Order.

24. At any time at least three (3) Business Days before the date of the Auction (the
“Pre-Auction Designation Date”), the Stalking Horse Bidder may designate in writing any
Executory Contract as a Transferred Contract,

25. The Stalking Horse Bidder and/or the Successful Bidder(s) shall continue to be
entitled to designate in writing any Executory Contract as a Transferred Contract following the
Pre-Auction Designation Date; provided, that, unless otherwise agreed to in writing by and
among the Debtors, the Successful Bidder(s) and the applicable counterparty, the Successful
Bidder(s) shall pay all Cure Claims associated with the assumption of any such Transferred
Contract, which payment shall be made at the Closing Date or, if later, on the effective date of
the assumption and assignment of a Transferred Contract as set forth in a Supplemental
Assumption and Assignment Notice (as defined below) (or, in either case, as soon as reasonably
practicable thereafter) and, in the case of any Disputed Cure Claim, pursuant to an order of the

Court.

{1228.002-w0055008.2} 12

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 13 Of 18

26. In the event that an Executory Contract is not listed on the initially-filed
Executory Contract List and is subsequently designated as a Transferred Contract, is designated a
Transferred Contract pursuant to paragraph 25 hereof, or if the previously-stated Cure Claims in
the initial Potential Assumption and Assignment Notice are modified, in each case in accordance
with the Stalking Horse Agreement and the Assumption and Assignment Procedures, the Debtors
shall promptly (x) serve a supplemental assumption and assignment notice (each, a
“Supplemental Assuthion and Assignment Notice”) by first class mail or electronic mail on the
applicable Contract Counterparties setting forth the Debtors’ intention to assume and assign such
Executory Contracts to the Successful Bidder (which notice shall include the applicable proposed
Cure Claims) and (y) file with the Court, and cause to be published on the Case Inforrnation
Website, the Supplemental Assumption and Assignment Notice. Each Supplemental
Assumption and Assignment Notice will include the same information with respect to the
applicable Assumed Contract as is required to be included in the Potential Assumption and
Assignment Notice.

27. Any Contract Counterparty to an Executory Contract listed on a Supplemental
Assumption and Assignment Notice may object to the proposed assumption or assignment of
such Executory Contract, the Debtors’ proposed Cure Claims, if any, or the ability of the
Stalking Horse Bidder or Successful Bidder to provide adequate assurance of future performance
(a “Supplemental Assumption and Assignment Objection”). All Supplemental Assumption and
Assignment Objections must (a) be in writing, (b) comply with the Bankruptcy Code,
Bankruptcy Rules and Local Bankruptcy Rules, (c) state, with specificity, the legal and factual
bases thereof, including, if applicable, the Cure Claims the Contract Counterparty believes is

required to cure defaults under the relevant Assumed Contract, (d) be filed by no later than

{1228.002-w0055008.2} 13

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 14 Of 18

fourteen (14) days from the date of service of such Supplemental Assumption and
Assignment Notice and (e) be served on the Objection Notice Parties.

28. Resolution of Supplemental Assumption and Assignment Objections. If a
Contract Counterparty files a timely Supplemental Assumption and Assignment Objection at
least two Business Days prior to the Sale Hearing, the Court will hear and determine such
objection at the Sale Hearing. If a Contract Counterparty files a timely Supplemental Assumption
and Assignment Objection after two Business Days prior to the Sale Hearing, the Court will hear
and determine such objection on an expedited basis, and if reasonably practicable no later than
the closing of the Sale. If such objection has not been resolved prior to the closing of the Sale
(whether by an order of the Court or by agreement with the Contract Counterparty), the
Successful Bidder(s) shall pay as soon as reasonably practicable after the Closing Date any
Disputed Cure Claim pursuant to an Order of the Bankruptcy Court or mutual agreement
between the Debtors, the Successful Bidder(s) and the Contract Counterparty.

29. Promptly following the selection of the Successful Bid(s) and Alternate Bid(s),
the Debtors shall file the Notice of Auction Results with the Court (which shall include the list of
assumed Executory Contracts submitted with the Successful Bidder(s) Qualified Bid), cause the
Notice of Auction Results to be published on the Case Inforrnation Website and serve the Notice
of Auction Results and, if the Successful Bidder is not the Stalking Horse Bidder, Adequate
Assurance Information for the Successful Bidder on (i) each Contract Counterparty for a contract
designated by the Successful Bidder for assumption and assignment, and (ii) each Contract
Counterparty to any known Contract that may later be designated by the Successful Bidder for
assumption and assignment, in each case by overnight mail or electronic mail. Objections of any

Contract Counterparty related solely to the adequate assurance of future performance provided

{1228.002-w0055008.2} 14

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 15 Of 18

by the Successful Bidder, if the Successful Bidder is not the Stalking Horse Bidder, must (a) be
in writing, (b) comply with the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy
Rules, (c) state, with specificity, the legal and factual bases thereof, (d) be filed prior to or at than
the Sale Hearing4 and (e) be served on the Objection Notice Parties.

30. The Contract Counterparties shall not use any Adequate Assurance Information
for any purpose other than to (i) evaluate whether adequate assurance requirements under
Bankruptcy Code section 365(f)(2)(B) and, if applicable, Bankruptcy Code section 365(b)(3),
have been satisfied, and (ii) to support any objection to adequate assurance filed by the Contract
Counterparty. The Debtors shall provide Adequate Assurance Information to applicable Contract
Counterparties on a public basis with any confidential information redacted. The Contract
Counterparties wishing to receive confidential Adequate Assurance Information shall enter into a
nondisclosure agreement in form and substance acceptable to (x) the Debtors and (y) the Stalking
Horse Bidder or Successful Bidder(s), as applicable.

31. For the avoidance of doubt and notwithstanding anything herein to the contrary,
except as expressly set forth herein, nothing in this Sale Procedures Order, the Sale Procedures
or the Sale Motion shall, or shall be construed to, in any way amend, impair, prejudice, alter or
otherwise modify the terms of the Stalking Horse Agreement or the Stalking Horse Bidder’s
rights thereunder, and the Stalking Horse Agreement shall remain in full force and effect unless
terminated in accordance with its terms.

32. The Debtors are authorized to take all such actions as are necessary or appropriate

to implement the terms of this Order.

 

4 If the Stalking Horse Bidder is the Successful Bidder, objections to adequate assurance must be filed by the
deadlines set forth in paragraphs 20 or 27 hereof, as applicable.

{1228.002-w0055008.2} 15

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 16 Of 18

33. Compliance with the notice provisions set forth herein shall constitute sufficient
notice of the Debtors’ proposed sale of the Debtors’ assets free and clear of liens, claims,
interests and encumbrances, pursuant to Bankruptcy Code section 363(f) and otherwise, and
except as set forth in this Order, no other or further notice of the sale shall be required to be
provided by the Debtors.

34. The Sale Hearing may be continued, from time to time, without further notice to
creditors or parties in interest other than by announcement of said continuance before the Court
on the date scheduled for such hearing or in the hearing agenda for such hearing.

35 . Except for the Stalking Horse Bidder, no other party submitting an offer or bid for
the Assets shall be entitled to any expense reimbursement, break-up, termination or similar fee or
payment.

36. Notwithstanding anything in this Order to the contrary, unless Cigna (as defined
in the Objection of Cigna Entities to the Sale Motion [D.I. 103] (the “Cigna Objection”)) and the
Debtors agree otherwise, Debtors shall provide to Cigna, through its counsel of record, no later
than five (5) business days prior to the Sale Hearing: (i) written notice of the Debtors’
irrevocable decision as to whether or not it proposes to assume and assign any or all the Cigna
Contracts (as defined in the Cigna Objection) as part of the Sale; (ii) the identity of the proposed
assignee; and (iii) adequate assurance information for the proposed assignee, including a good
faith estimate as to the number of employees of the Debtors who will become employees of the
assignee.

37. Except as otherwise provided in the Stalking Horse Agreement, this Order or the
Sale Procedures, the Debtors further reserve the right as they may reasonably determine to be in

the best interests of their estates (in consultation with the Committee) to: (a) determine which

{1223.002-w0055008.2} 16

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 17 Of 18

bidders are Qualified Bidders; (b) determine which bid are Qualified Bids; (c) determine which
Qualified Bid is the highest or otherwise best proposal and which is the next highest or otherwise
best proposal; (d) reject any bid that is (i) inadequate or insufficient, (ii) not in conformity with
the requirements of the Sale Procedures or the Bankruptcy Code, or (iii) contrary to the best
interests of the Debtors and their estates; (d) impose additional terms and conditions with respect
to all potential bidders; (e) extend the deadlines set forth herein; and/or (f) continue or cancel the
Auction and/or Sale Hearing in open court without further notice.

38. All persons or entities that participate in the bidding process or the Auction shall
be deemed to have knowingly and voluntarily submitted to the exclusive jurisdiction of this
Court with respect to all matters related to the terms and conditions of the Transferred Assets, the
Auction and any transaction contemplated herein.

39. This Order shall be binding on the Debtors, including any chapter 7 or chapter 11
trustee or other fiduciary appointed for the estates of the Debtors.

40. Any Bankruptcy Rule (including, but not limited to, Bankruptcy Rule 6004(h),
6006(d), 7062 or 9014) or Local Bankruptcy Rule that might otherwise delay the effectiveness of
this Order is hereby waived, and the terms and conditions of this Order shall be effective and
enforceable immediately upon its entry.

41. For the reasons set forth in the Sale Motion, Bankruptcy Rule 6003 is satisfied.

42. All time periods set forth in this Order shall be calculated in accordance with
Bankruptcy Rule 9006(a).

43. Proper, timely, adequate and sufficient notice of the Sale Motion has been

provided in accordance with and satisfaction of the Bankruptcy Code, the Bankruptcy Rules and

{1228.002-w0055008.2} 17

 

 

 

 

CaS€ 19-10323-CSS DOC 191 Filed 03/22/19 Page 18 Of 18

the Local Bankruptcy Rules and no other or further notice of the Sale Motion or the entry of this
Order shall be required.

44. The automatic stay pursuant to section 362 of the Bankruptcy Code is hereby
modified with respect to the Debtors to the extent necessary, without further order of the Court,
to allow the Stalking Horse Bidder to deliver any notice provided for in the Stalking Horse
Agreement, including, without limitation, a notice terminating the Stalking Horse Agreement,

45 . The Court shall retain jurisdiction over any matters related to or arising from the
implementation or interpretation of this Order. All matters arising from or related to the
implementation of this Order may be brought before the Court as a contested matter, without the
necessity of commencing an adversary proceeding. To the extent any provisions of this Order
shall be inconsistent with the Sale Motion or the Sale Procedures, the terms of this Order shall

control.

Dated: March 22, 2019
Wilmington, Delaware

fi%%

The`Honorable Cliristopher S. Sontchi
Chief United States Bankruptcy Judge

{1228.002-w0055003.2} 18

